IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,955 & AP-76,956


EX PARTE FELIPE DIAZ, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 10-319 and 10-320-SJ IN THE 130TH DISTRICT COURT

FROM MATAGORDA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession
of a controlled substance with intent to deliver and tampering with evidence. He was sentenced to
two years and twenty years in prison, respectively. 
	Applicant contends that he was denied his right to appeal these convictions through no fault
of his own. We remanded the applications to the trial court for findings of fact and conclusions of
law.

	The trial court has determined that Applicant timely expressed his desire to appeal the
convictions, but notices of appeal were not timely filed. See Ex parte Axel, 757 S.W.2d 369 (Tex.
Crim. App. 1988). Applicant is therefore entitled to the opportunity to file an out-of-time appeal of
the judgments of conviction in Cause Nos.10-319 and 10-320-SJ  from the 130th District Court of
Matagorda County.  	
	Applicant is ordered returned to that time at which he may give written notice of appeal in
both cases so that he may then, with the aid of counsel, obtain meaningful appeals.  Within ten days
of the issuance of this opinion, the trial court shall determine whether Applicant is indigent.  If
Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately
appoint an attorney to represent Applicant on direct appeal.  All time limits shall be calculated as if
the sentences had been imposed on the date on which the mandate of this Court issues.  We hold
that, should Applicant desire to prosecute appeals, he must take affirmative steps to file written
notices of appeal in the trial court within 30 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: January 30, 2013
Do not publish